Title: From Alexander Hamilton to Timothy Taylor, 18 September 1799
From: Hamilton, Alexander
To: Taylor, Timothy


          
            Sir,
            New York Sepr. 18. 1799
          
          I have received a letter from General Sheperd requesting the discharge of a soldier who has been enlisted in your regiment. The name of the person is Daniel Bliss, and he belongs to the company commanded by Captain Young. I do not think it proper on the General Sheperd states that the young man is a minor of about nineteen years of age, that his mother Mary Bliss who sollicits his discharge has been appointed his guardian, and has been a put him out as an apprentice to his elder brother but without giving the written indenture which the law requires.
          I do not think it proper on these facts to order a discharge; but I wish to be informed by you whether there are any special circumstances in the case arising either from public opinion in the state, or from the situation of the parties which may render it proper prudent to comply with the request. You will please to make enquiry, and report to me as soon as possible.
          With great consideration I am, Sir &c: &c:
          Col. Taylor—
        